EX-99.p.12 Effective May 20, 2011 CODE OF ETHICS AND CONDUCT T. ROWE PRICE GROUP, INC. AND ITS AFFILIATES CODE OF ETHICS AND CONDUCT OF T. ROWE PRICE GROUP, INC. AND ITS AFFILIATES TABLE OF CONTENTS Page GENERAL POLICY STATEMENT 1-1 Purpose of Code of Ethics and Conduct 1-1 Persons and Entities Subject to the Code 1-2 Definition of Supervised Persons 1-2 Status as a Fiduciary 1-2 Adviser Act Requirements for Supervised Persons 1-3 NASDAQ Requirements 1-4 What the Code Does Not Cover 1-4 Sarbanes-Oxley Codes 1-4 Compliance Procedures for Funds and Federal Advisers 1-4 Compliance with the Code 1-4 Questions Regarding the Code 1-5 STANDARDS OF CONDUCT OF PRICE GROUP AND ITS PERSONNEL 2-1 Allocation Policy 2-1 Annual Verification of Compliance 2-1 Antitrust 2-1; 8-1 Anti-Bribery Laws and Prohibitions Against Illegal Payments 2-8 Anti-Money Laundering 2-1 Appropriate Conduct 2-1 Compliance with Copyright and Trademark Laws 2-1; 6-1 Computer Security 2-2; 7-1 Conflicts of Interest 2-2 Relationships with Profitmaking Enterprises 2-2 i-1 General Prohibitions 2-2 Approval Process 2-2 Review by Ethics Committee 2-2 Approved Service as Director or Similar Position 2-2 Service with Nonprofitmaking Organizations 2-3 Approval Process 2-3 By Supervisor 2-3 By Ethics Committee Chairperson 2-3 Relationships with Financial Service Firms 2-3 Existing Relationships with Potential Vendors 2-3 Investment in Client/Vendor Company Stock 2-4 Conflicts in Connection with Proxy Voting 2-4 Confidentiality 2-4 Internal Operating Procedures and Planning 2-4 Clients, Fund Shareholders, and TRP Brokerage Customers 2-5 Third Parties 2-5 Investment Advice 2-5 Investment Research 2-6 Employee Information 2-6 Information about the Price Funds 2-6 Understanding as to Clients' Accounts and Company Records at Time of Termination of Association 2-6 Health Insurance Portability and Accountability Act of 1996 (“HIPAA”) 2-7 i-2 Employment of Former Government and Self-Regulatory Organization Employees 2-7 Financial Reporting 2-7 Gifts and Gratuities 2-7; 3-1 Health and Safety in the Workplace 2-7 Human Resources 2-7 Equal Opportunity 2-7 Drug and Alcohol Policy 2-8 Policy Against Harassment and Discrimination 2-8 Use of Employee Likenesses and Information 2-8 Inside Information 2-9; 4-1 Investment Clubs 2-9 Marketing and Sales Activities 2-9 Past and Current Litigation 2-10 Political Activities and Contributions 2-10 Lobbying 2-12 Professional Designations 2-12 Protection of Corporate Assets 2-12 Quality of Services 2-12 Record Retention and Destruction 2-13 Referral Fees 2-13 Release of Information to the Press 2-13 Responsibility to Report Violations 2-14 General Obligation 2-14 Sarbanes-Oxley Whistleblower Procedures 2-14 Sarbanes-Oxley Attorney Reporting Requirements 2-14 Circulation of Rumors 2-14 Service as Trustee, Executor or Personal Representative 2-14 i-3 Social Media 2-15 Speaking Engagements and Publications 2-15 Appendix A 2A STATEMENT OF POLICY ON GIFTS, ENTERTAINMENT, EXPENSE REIMBURSEMENT AND CHARITABLE CONTRIBUTIONS 3-1 STATEMENT OF POLICY ON MATERIAL, INSIDE (NON-PUBLIC) INFORMATION 4-1 STATEMENT OF POLICY ON SECURITIES TRANSACTIONS 5-1 STATEMENT OF POLICY WITH RESPECT TO COMPLIANCE WITH COPYRIGHT AND TRADEMARK LAWS 6-1 STATEMENT OF POLICY WITH RESPECT TO COMPUTER SECURITY AND RELATED ISSUES 7-1 STATEMENT OF POLICY ON COMPLIANCE WITH ANTITRUST LAWS 8-1 STATEMENT OF POLICIES AND PROCEDURES ON PRIVACY 9-1 May, 2011 i-4 CODE OF ETHICS AND CONDUCT OF T. ROWE PRICE GROUP, INC. AND ITS AFFILIATES INDEX Access Persons 5-3 Activities, Political 2-10 Adviser Act Requirements for Supervised Persons 1-3 Advisory Board Membership for Profitmaking Enterprise 2-2 Allocation Policy 2-1 Antitrust 2-1; 8-1 Anti-Bribery Laws and Prohibitions Against Illegal Payments 2-8 Anti-Money Laundering 2-1 Annual Disclosure by Access Persons 5-29 Annual Verification of Compliance 2-1 Appropriate Conduct 2-1 Assets, Protection of Corporate 2-11 Beneficial Ownership, Definition of 5-5 Business Entertainment, Accepting 3-5 Business Entertainment, Providing 3-7 Business Entertainment, Reporting of 3-11 Charitable Contributions 3-13 Chief Compliance Officers Appendix A Circulation of Rumors 2-14 ii-1 Clients’ Accounts and Company Records 2-6 Clients, Shareholders and Brokerage Customers 2-5 Client Limit Orders 5-25 Client/Vendor Company Stock, Investment in 2-4 Code Compliance Section 1-1 Code of Ethics and Conduct, Compliance with 1-4 Code of Ethics and Conduct, Purpose of 1-1 Code of Ethics and Conduct, Questions Regarding 1-5 Code of Ethics and Conduct, Persons and Entities Subject to 1-2 Co-Investment with Client Investment Partnerships 5-22 Commodity Futures Contracts 5-10 Compliance Procedures, Funds and Federal Advisers 1-4 Computer Security 2-2; 7-1 Conduct, Standards of, Price Group and its Personnel 2-1 Confidentiality/Privacy 2-4; 9-1 Confidentiality of Computer Systems Activities and Information 7-2 Conflicts of Interest 2-2 Contracts for Difference 5-25 Contributions, Political 2-10 Copyright Laws, Compliance with 2-1; 6-1 Corporate Assets, Protection of 2-12 Data Privacy and Protection 7-2 Destruction of Records 2-13 Drug Policy 2-8 Employee Likenesses, and Information, Use of 2-8 Employment of Former Government Employees 2-7 Encryption 9-5 Equal Opportunity 2-7 ii-2 Excessive Trading, Mutual Funds Shares 5-2 Exchange Traded Funds ("ETFs") 5-10 Exchange - Traded Index Options 5-25 Executor, Service as 2-14 Expense Reimbursement, Accepting 3-9 Expense Reimbursement, Providing 3-9 Fees, Referral 2-13 Fiduciary, Price Advisers' Status as a 1-2; 5-1 Financial Reporting 2-7 Financial Service Firms, Relationships with 2-3 Front Running 5-1 Gambling Related to Securities Markets 5-28 General Policy Statement 1-1 Gifts, Giving 3-3 Gifts, Receipt of 3-3 Gifts, Reporting 3-10 Global Investment Performance Standards (“GIPS”) 2-9 Government Employees, Employment of Former 2-7 Harassment and Discrimination, Policy Against 2-8 Health Insurance Portability and Accountability Act of 1996 (“HIPAA”) 2-7 iTrade 5-15 Illegal Payments 2-8 Independent Directors of Price Funds, Reporting 5-20 Independent Directors of Price Group, Reporting 5-22 Independent Directors of Savings Bank, Transaction Reporting 5-23 Information Barriers 4-9 Information, Release to the Press 2-13 Initial Public Offerings 5-13 Inside Information 2-9; 4-1 ii-3 Insider Trading and Securities Fraud Enforcement Act 4-1; 5-1 Interest, Conflicts of 2-2 Intermediaries, Restrictions on Holding Price Funds Through by Access Persons 5-12 Internal Operating Procedures and Planning 2-4 Internet, Access to 7-5 Investment Advice 2-5 Investment Clubs 2-9; 5-23 Investment Personnel 5-4 Investment Personnel, Reporting of Open-end Investment Company Holdings by 5-29 Investment Research 2-6 Large Issuer/Volume Transactions 5-24 Litigation, Past and Current 2-10 Lobbying 2-12 Margin Accounts 5-24 Market Timing, Mutual Fund Shares 5-2 Marketing and Sales Activities 2-9 Mutual Fund Shares, Excessive Trading of 5-2 NASDAQ Requirements 1-4 Non-Access Persons 5-4 Nonprofitmaking Organizations, Service with 2-3 Open-End Investment Company Holdings, Reporting by Investment Personnel 5-29 Options and Futures 5-25 Payments, Illegal 2-8 Personal Securities Holdings, Disclosure of by Access Persons 5-28 Personal Representative, Service as 2-14 Political Action Committee (“PAC”) 2-11 Political Activities and Contributions 2-10 Press, Release of Information to the 2-13 ii-4 Price Funds Held Through Intermediaries 5-12 Price Funds Held on Price Platforms or Through TRP Brokerage 5-12 Price Group, Standards of Conduct 2-1 Price Group Stock, Transactions in 5-6 Price Platforms 5-12 Prior Transaction Clearance of Securities Transactions (other than Price Group stock) 5-13 Prior Transaction Clearance Denials, Requests for Reconsideration 5-16 Privacy Policies and Procedures 9-1 Private Placement, Investment In 5-14 Private Placement Memoranda 4-10 Professional Designations 2-12 Profitmaking Enterprises, Relationships with 2-2 Protection of Corporate Assets 2-12 Publications 2-13 Quality of Services 2-12 Questions Regarding the Code 1-5 Rating Changes on Security 5-16; 5-24 Record Destruction 2-13 Record Retention 2-13 Referral Fees 2-13 Regulation FD 4-7 Reimbursement of Consultants Expenses Prohibited 3-9 Release of Information to the Press 2-13 Reportable Funds 5-12 Reporting by Independent Directors of the Price Funds 5-20 Reporting by Independent Directors of Price Group 5-22 Reporting by Independent Directors of the Savings Bank 5-23 Reporting, Financial 2-7 ii-5 Reporting, Price Group Stock Transactions 5-8 Reporting, Securities Transactions (other than Price Group stock) (not Independent Directors) 5-18 Reporting Violations 2-14 Research Trips 3-6 Restricted List 4-8 Retention of Code 1-1 Retention, Record 2-13 Rule 10b5-1 4-6 Rule 10b5-2 4-4 Sales and Marketing Activities 2-9 Sanctions 1-4; 5-30 Sarbanes-Oxley Attorney Reporting Requirements 2-14 Sarbanes-Oxley Codes 1-4 Sarbanes-Oxley Whistleblower Procedures 2-14 Savings Bank 5-1 Section 529 College Savings Plans, Reporting 5-12; 5-19 Securities Accounts, Notification of 5-17 Securities Transactions, Reporting of (other than Price Group stock) (not Independent Directors) 5-18 Services, Quality of 2-12 Short Sales 5-27 Sixty (60) Day Rule 5-27 Software Programs, Application of Copyright Law 7-11 Speaking Engagements 2-15 Standards of Conduct of Price Group and its Personnel 2-1 Statement, General Policy 1-1 Social Media Guidelines 2-15 Supervised Persons, Adviser Act Requirements for 1-3 Supervised Persons, Definition of 1-2 ii-6 Supervision of Gifts, Business Entertainment and Expense Reimbursement 3-10 Supervision of Requests Regarding Charitable Contributions 3-14 T. Rowe Price Platform 5-12 Trademark Laws, Compliance with 2-1; 6-1 Temporary Workers, Application of Code to 1-2; 5-3 Termination of Association, Understanding as to Accounts and Records 2-6 Trading Activity, Generally 5-24 Trading Activity, Mutual Fund Shares 5-2 Trading Price Funds on Price Platforms/Brokerage 5-12 Trading Price Funds Through Intermediaries 5-12 Trips, Research 3-6 Trustee, Service as 2-14 Use of Employees’ Likenesses and Information 2-8 Vendors, Relationships with Potential 2-3 Violations, Responsibility to Report 2-14 Waiver for Executive Officer, Reporting of 1-4 Watch List 4-9 Whistleblower Procedures, Sarbanes-Oxley 2-14 May, 2011 ii-7 CODE OF ETHICS AND CONDUCT
